Citation Nr: 0602152	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  01-09 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran was separated from active duty in July 1974 
following over 19 years and 7 months of active service.  He 
died in January 2000.  The appellant is the veteran's 
surviving spouse.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in June 2003, it was remanded to the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) for additional development.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in June 2005.  The case is 
now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claim and the evidence necessary to substantiate her claim.

2.  Myocardial infarction, coronary artery disease, and 
cerebral vascular disease, the immediate and secondary causes 
of the veteran's death, were not present in service or for 
many years after service, and were not related to service or 
any disability of service origin.  


CONCLUSION OF LAW

Myocardial infarction, coronary artery disease, and cerebral 
vascular disease, the immediate and secondary causes of the 
veteran's death, were not incurred in or aggravated by 
service, and the criteria for service connection for the 
cause of the veteran's death have not been satisfied.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The veteran died of myocardial 
infarction, due to coronary artery disease, with cerebral 
vascular disease as a contributing factor.  The appellant 
contends that the veteran had a history of coronary artery 
disease that originated and was treated in service.  In the 
interest of clarity, the Board will initially discuss whether 
the appellant's claim has been properly developed.  
Thereafter, a review of the law, VA regulations and other 
authority which may be relevant to this claim will be set 
out.  Finally, the Board will present an analysis of the 
claim and render a decision. 

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the appellant with a copy of the April 2000 
rating decision, October 2001 statement of the case, June 
2003 Board Remand, and June 2005 supplemental statement of 
the case, which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach that decision.  

The October 2001 statement of the case, June 2003 Board 
Remand, June 2005 supplemental statement of the case, and 
correspondence from the RO in March 2003, June 2003, and 
January 2004, provided the appellant with notice of all the 
laws and regulations pertinent to her claim, including the 
law and implementing regulations of the VCAA.  

Lastly, in the correspondence in March 2003, June 2003, and 
January 2004, the RO advised the appellant of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the appellant in procuring the evidence relevant to 
her claim, including which portion of the information and 
evidence was to be provided by the appellant and which 
portion VA would attempt to obtain on behalf of the 
appellant.  Quartuccio, 16 Vet. App. at 187.  The VCAA notice 
advised the appellant of what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notices 
provided to the veteran in March 2003, June 2003, and January 
2004, were not given prior to the first AOJ adjudication of 
the claim, the notices were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.

The Board also acknowledges that the foregoing VCAA notices 
contained no specific request for the appellant to provide 
any evidence in the appellant's possession that pertained to 
the claim or something to the effect that the appellant give 
VA everything she had that pertained to her claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The RO asked the appellant for all the information and 
evidence necessary to substantiate her claim-that is, 
evidence of the type that should be considered by VA in 
assessing her claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the appellant, and it would be legally proper to render 
a decision in the case without further notice under the 
regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that 
following the Board's 2003 remand, the RO obtained a 
pertinent VA medical opinion based upon a complete review of 
the claims file in June 2003.  

Following the Board's 2003 remand, the appellant identified 
several health care providers who could potentially have had 
medical records that were pertinent to her claim to establish 
service connection for the cause of the veteran's death.  
These identified providers had allegedly provided treatment 
to the veteran both during and after service.  As each 
provider was identified, the RO diligently attempted to 
contact the provider to determine whether any additional 
records could be obtained.  Unfortunately, no additional 
pertinent treatment records were found.  Essentially, neither 
the appellant nor her representative have made the RO or the 
Board aware of any other evidence relevant to her appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.

Laws and Regulations

Service Connection in General

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection for the Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c); see 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992).  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c); see Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

The regulation points out that "[t]here are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions."  38 C.F.R. § 3.312(c)(4).  The regulation 
further notes that, "even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature."  38 C.F.R. § 3.312(c)(3), (4) (2005); Lathan v. 
Brown, 7 Vet. App. 359 (1995).


Analysis

It is the appellant's contention that the veteran's death was 
related to a heart disorder that she claims was incurred in 
service.  The appellant's representative has supplemented 
that contention by asserting that the service medical records 
documented that the veteran was obese during service, and 
arguing that the veteran's weight problem was the cause of 
his eventual death due to myocardial infarction.  If the 
appellant is to be successful in her claim for service 
connection for the cause of the veteran's death, essentially, 
the evidence before the Board must at least be in equipoise 
regarding the conclusion that the veteran had a disability 
which originated in service that caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(a); 38 C.F.R. § 3.312.  

The veteran was separated from active duty in July 1974 
following over 19 years and 7 months of active service.  The 
veteran did not apply for service connection for any 
disability during his lifetime.  He died in January 2000.  On 
his Certificate of Death, dated in January 2000, myocardial 
infarction was listed as the immediate cause of death.  
Coronary artery disease was listed as a contributing cause of 
the veteran's death, and cerebral vascular disease was noted 
to have been a significant condition contributing to the 
veteran's death.  

With respect to the appellant's and her representatives 
theories of the alleged relationship between the veteran's 
service and his ultimate demise in January 2000, their 
statements must first be analyzed for their probative value.  
In short, neither the appellant nor her representative have 
been shown to be medically qualified to render opinions 
involving diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).  

The appellant has not offered into evidence or identified the 
location of any medical opinions from those who do have the 
requisite medical background that would qualify as probative 
medical evidence.  Essentially, the record contains no 
evidence of probative value that could be construed as 
supporting the appellant's contention that the veteran's 
ultimate demise in January 2000 was related to his period of 
service that ended in 1974.  

On the other hand, there is of record the June 2003 VA 
medical opinion that was obtained by the RO from a VA 
physician, skilled in the diagnosis and treatment of the 
disabilities that resulted in the veteran's death.  This 
opinion was obtained for the express purpose of investigating 
whether the veteran's demise could be etiologically related 
to service.  In that opinion, the VA physician first noted 
that the veteran did not have a hypertension diagnosis during 
his military career, and that all of his blood pressure 
readings during active duty were normal.  The physician then 
noted that the cause of the veteran's death had been listed 
as acute myocardial infarct secondary to coronary artery 
disease, explaining that this was secondary to a cholesterol 
metabolism problem.  The VA physician concluded that there 
was no connection between a myocardial infarct and service, 
since a high blood pressure determination on active duty 
could not be found.  Significantly, this opinion was based 
upon a review of the claims file, and provided sound reasons 
and bases.  The physician was unconditional in his position 
that there was no relationship between service and the 
veteran's fatal myocardial infarct.  

The Board finds the June 2003 opinion of the VA physician to 
be highly probative of the issue of entitlement to service 
connection for the cause of the veteran's death.  The Board 
must find that myocardial infarction, coronary artery 
disease, and cerebral vascular disease, the immediate and 
secondary causes of the veteran's death, were not present in 
service or for many years after service, and were not related 
to service or any disability of service origin.  

Consequently, following review and consideration of all 
evidence and material of record in the claims file, and for 
the foregoing reasons and bases, the Board is left no 
recourse but to find that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.  The Board must conclude 
that a disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


